528 F.2d 381
UNITED STATES of America, Plaintiff-Appellee,v.alvin WILLIS, Jr., Defendant-Appellant.
No. 75--3009.
United States Court of Appeals,Ninth Circuit.
Jan. 12, 1976.

Jerome S. Stanley, Sacramento, Cal., for defendant-appellant.
Bruce Babcock, Jr., Asst. U.S. Atty., Sacramento, Cal., for plaintiff-appellee.
OPINION
Before CHOY and KENNEDY, Circuit Judges, and WONG,* District Judge.
PER CURIAM:


1
On stipulated facts, Defendant was found guilty of interstate transportation of a forged security.  We affirm.


2
He contends here that United States v. Maze, 414 U.S. 395, 94 S.Ct. 645, 38 L.Ed.2d 603 (1974) bars his conviction because the fruition of the alleged scheme occurred after the mails were utilized.  (In Maze, a case under the mail fraud statute, 18 U.S.C. § 1341, the mailing occurred after the fraud was consummated so the Court held that the use of the mails had not been 'for the purpose of executing such (fraudulent) scheme or artifice' as the statute required.)


3
Here the essential stipulated facts were that Willis knowingly and fraudulently deposited a forged $12,500 check drawn on a Texas bank in his California bank account knowing that the signature of the drawer was forged; and that Willis drew the money after the forged check cleared the Texas bank.


4
The rule of Maze is inapposite here.  Its application is restricted to mail fraud cases---the mail fraud statute's peculiar language, i.e. that use of the mails be for the purpose of executing a fraudulent scheme, is not present in  18 U.S.C. § 2314, the statute under which Willis was convicted.


5
All § 2314 requires is that Defendant either transport or cause to be transported in interstate commerce the forged security knowing it was forged.


6
Affirmed.



*
 The Honorable Dick Yin Wong, United States District Judge, District of Hawaii, sitting by designation